DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 06/14/2022, with a request for continued examination filed 06/14/2022.
Claims 21-40 are pending.
Claims 21-23, 25, 26, 29, 3, 32, 35, 37, and 38 are amended.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.


Response to Arguments

Applicant’s arguments, filed 06/14/2022, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.
Regarding Applicant’s arguments concerning the 112(a) rejection of the previous office action, the Examiner notes that the claims state “making a decision,” whereas the arguments essentially imply that the decisions aren’t being made, but rather presented to a user. In other words, the “decisions” are actually a set of choices being presented to a user, rather than any actual decision being made. As such, while the Examiner is persuaded that the 112(a) rejection is overcome by Applicant’s arguments, the specific intent of the claims is rather broad as evidenced by Applicant’s arguments and clearly exposes the 101 abstract idea nature of the instant claims as outlined below and as further clearly supported by the relevant prior art cited further below by Parasuraman.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 21 recites a method for selecting a level of autonomy, and therefore is a process, which is a statutory category. Meanwhile, claim 29 recites a method, which is also a statutory category. Claim 35 recites a non-transitory computer readable medium, which is a product.
At Step 2A, prong one, claims 21, 29, and 35 recite a series of limitations that involve determining a user condition by inference, selecting a level of autonomy based on the inferred condition, making a first decision, updating a condition, selecting another level of autonomy, and making a second decision. This judicial exception is not integrated into a practical application because they are directed to the abstract ideas of mental limitations capable of being performed in the mind, and thus directed to the mental processes grouping of abstract ideas, including observation and making judgements. 
Specifically, the abstract idea include the limitations of:
“determining a user condition associated with a first user of a building system, wherein determining the user condition comprises inferring the user condition based on observation about other users having at least one similar characteristic with the first user; selecting a first autonomy level from a plurality of autonomy levels based at least in part on the user condition; making a first decision of a first set of decisions in the building system based at least in part on the first autonomy level; updating the user condition associated with the first user of the building system; selecting a second autonomy level from the plurality of autonomy levels based at least in part on the updated user condition; making a second decision of a second set of decisions in the building system based at least in part on the second autonomy level, the second set of decisions different from the first set of decisions;” Analogous claims are found in independent claims 29 and 35, and are analyzed the same. The limitations in question can essentially amount to an technician or designer observing a user and making judgements on what settings to apply to a automation device based on the observations (e.g. as in prior art reference by Parasuraman, cited below in the relevant prior art section of the instant office action).
 	At step 2A, prong 2, the claims 21 recites a  “sending a notification of the second decision to the first user.” Claims 29 and 35 recite a similar limitation. Claim 35 also recites a processor that executes instructions.
	At Step 2B, while the claims include additional elements as noted above in Step 2A prong 2, they are not sufficient to amount to significantly more than the judicial exception. In particular, the recitation of a processor, amount to no more than mere instructions to apply the exception using a generic computer component.  The processor is recited at a high level of generality and recited so generically that the represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP2106.05(h)). Furthermore, the limitations of sending a notification amount to mere outputting of information (i.e. a decision), which the courts have found to be insignificant extra-solution activity, see MPEP 2106.05(g)(3). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims 22-28, 30-34, and 36-40, similarly recite an abstract idea of mental limitations capable of being performed in the mind and/or insignificant extra-solution activity, without significantly more. Specifically, claims 22, 23 are observation of satisfaction, claims 24, 30, and 36 are mere insignificant application of a decision that amounts extra-solution activity, claims 25, 31, and 37 amount to mere information outputting extra-solution activity, claims 26, 32, 38, 28, 34, and 40 amount to observation, claims 27, 33, and 39 amount to intended use limitation.    
The claims are not patent eligible. 

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 26-30, 32-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,654,732 to Naito et al., (hereinafter Naito), in view of “Adaptive interaction support in ambient-aware environments based on quality of context information” Multimed Tools Appl (2013) 67: Pgs. 409–432 by Hossain et al., (hereinafter Hossain), and in further view of US Patent Publication No. 2015/0088329 to Thiruvengada et al. (hereinafter Thiru).

Regarding claim 21, Naito teaches a method for selecting a level of autonomy for a security and automation system (Automation, see Abs,  C17 L49-63, Naito), comprising: 
determining a user condition associated with a user of a building system (Condition trigger determined, such as a condition of a user using a washing machine getting into a car, selecting a route, etc. Such conditions can be used for domestic appliances, which are part of a building system, and therefore the system applies to the intended use of a building system, see C2 L56-61, C4L18-19, C17 L49-63, C1 L14-19, Naito. Note: at present the limitation of a building system is an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and is therefore not being given patentable limiting weight, see MPEP 2103(I)C); 
selecting a first autonomy level from a plurality of autonomy levels based at least in part on the user condition (An automation level, from a plurality of possible levels, is selected based on a determined trigger condition occurring, see C2 L50-53, C4 L19-24 and 63-65, C6 L34-50, Naito); 
making a first decision of a first set of decisions in the building system based at least in part on the first autonomy level (A decision to perform an operation is made based on an		 autonomy selected level. The operation at this initial decision is a first decision and forms at least a set of one decision, see C4 L5-9, C4  L27-28, Naito); 
updating the user condition associated with the user of the building system (An update to a condition of a user is made, such as based on a reaction of a user, the reaction constitutes an update, see C5 L19-20, Naito); 
selecting a second autonomy level from the plurality of autonomy levels based at least in part on the updated user condition (Based on an updated condition, such as a reaction of a user, another (second) autonomy level is selected, see C5 L19-22, Naito); 
making a second decision of a second set of decisions in the building system based at least in part on the second autonomy level (A decision to perform an operation of a subsequently determined automation level. The subsequent operation is second decision from at least the set of decisions at a subsequent time, see C5 L19-22, Naito), the second set of decisions different from the first set of decisions (An operation decision at a subsequent time is different than an operation performed a first instance by virtue of being at a different time. Additionally, a second operation at a subsequent autonomy level has different operation than an initial operation. For example at an initial autonomy level that asks a user for a decision, while a subsequent autonomy level includes a different operation that informs a user of an operation decision, see C5 L19-22, C15-C16, Figs., Naito); 
	Naito teaches a notification of a second decision is sent to a user (Messages provided that a decision performing an action has been made. This is at a specified automation level, and Naito teaches that a control system have a sequence of operations where each can have an adjustment of level where at least one of the levels can perform an action and subsequently notify the user of the decision, see C7 L33-37, C5L44-59, figs. 19-20, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating notifications to user of a decision, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep a user informed of actions taken by an automated system in circumstances that it is inferred the user desires such information or where user feedback is beneficial to tailoring automated responses (see C7 L33-37, C15L45-53, Naito). 
	
	Although a building system is implied by Naito as noted above, and although the limitation is an intended use limitation which is not given patentable weight, Hossain, from the same or similar field of automation, teaches an intended use of a building system (An automation system that includes provisions for different automation level modes, is applied to a smart home scenario and includes control of lighting systems, TV, door locks, etc., see Abs., Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating the intended use of applying control to a building environment, as taught by Hossain.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user with automation control of devices and systems within a home to alleviate time consuming and burdensome manual control, while also alleviated the complexity of use by varying automation levels (see Abs., Pg 410 Introduction, Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain). 

Naito does not explicitly teach wherein determining a user condition comprises inferring the user condition based on observation about other users having at least one similar characteristic with a first user
However, Thiru from the same or similar field of user condition analysis and automation, teaches wherein determining a user condition comprises inferring the user condition based on observation about other users having at least one similar characteristic with a first user (A user condition is determined based on other users, for example a user recommendation condition is determined by inferring a likely acceptable choices to be presented to a first user based on the choices made by other users that have made similar prior choice as the first user (i.e., users share similar characteristic of choosing options as a first user), see P46, Thiru)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating inferring a user condition based on other users, as taught by Thiru.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide a tailored and finite number recommendation conditions to a user that are likely to be chosen by a user based on an observed pattern of similar choices made by other users, and as common sense would dictate that similar choices are made by groups of users having similar preferences (see P46, Thiru). 


Regarding claim 22, the combination of Naito, Hossain, and Thiru teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Naito further teaches wherein determining a user condition comprises: analyzing one or more satisfaction ratings from a user about one or more autonomous actions taken by a building system (A user accepting a suggestion means that a user is satisfied with the choice, which is a condition of the user, see C8 L48-54, C15 L1-20, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating analysis of use satisfaction, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to better tailor automation by considering user desires and feedback (see C8 L48-54, C15 L1-20, C14 L63- C15 L8, Naito). 


Regarding claim 23, the combination of Naito, Hossain, and Thiru teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Naito further teaches wherein determining a user condition comprises: analyzing a failure of a user to respond to a recommendation made by a building system (A user is provided with a suggestion, and if the user fails to respond within a given time, a condition is determined to proceed with a specified level, see C7 L43-47, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating analyzing a failure of a user to respond to a recommendation, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to better tailor automation by inferring user accepting a course of a suggested action (see C7 L43-47,  Naito). 


Regarding claim 24, the combination of Naito, Hossain, and Thiru teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hossain further teaches the intended use limitation of wherein a first decision or a second decision comprises activating an alarm, adjusting a climate control setting, opening or closing a window, locking or unlocking a door, adjusting a security parameter, adjusting an energy consumption parameter, checking a status of a door, locating a person or an item, adjusting one or more lighting parameters, adjusting one or more cameras, receiving one or more notifications regarding a current status or anomaly associated with the building system, or any combination thereof (Control includes at least lighting adjustments, door unlocking and locking, etc., see Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain. These limitations are not given patentable weight).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating the intended use of applying control to specific building environment systems, as taught by Hossain.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user with automation control of devices and systems within a home to alleviate time consuming and burdensome manual control, while also alleviated the complexity of use by varying automation levels (see Abs., Pg 410 Introduction, Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain). 


Regarding claim 26, the combination of Naito, Hossain, and Thiru teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Naito further teaches wherein updating a user condition is based at least in part on an input from the user, a change in a location of the user, a detected visitor, one or more recorded observations, or any combination thereof (Updating a condition occurs based at least on a user response or selection input, a user location update to be close to a specific location, and on patterns of repeated selections, see C5 L5-27, C6 L36-42, C10L24-30, C11 L55-59, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating specified inputs as updating a condition, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to better tailor and amend automation by considering changes in conditions or situation over time or preference (see C2 L21-24, C5 L5-27, C6 L36-42, C10L24-30, C11 L55-59,  Naito. ). 


Regarding claim 27, the combination of Naito, Hossain, and Thiru teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hossain further teaches the intended use limitation of wherein a building system comprises a climate control system, a lighting system, a security system, a watering system, a door system, or any combination thereof (Control includes at least lighting, security and door locking and unlocking, watering, etc., see Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain. These limitations are not given patentable weight).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating the intended use of applying control to specific systems, as taught by Hossain.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user with automation control of devices and systems within a home to alleviate time consuming and burdensome manual control, while also alleviated the complexity of use by varying automation levels (see Abs., Pg 410 Introduction, Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain). 



Regarding claim 28, the combination of Naito, Hossain, and Thiru teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Naito further teaches wherein a user condition or an updated user condition comprises at least one of a user age, a user health, a user medical condition, a user in a detected alarm condition, or any combination thereof (A user condition including at least age of a user can be used for selecting a level of automation, see C11 L50-64 and C13 L3-6, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating specified conditions, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to better tailor automation by considering situation and information of a user (see C11 L50-64 and C13 L3-6, Naito). 


Claim 29 is rejected on the same grounds as claim 21.
Claim 30 is rejected on the same grounds as claim 24.
Claim 32 is rejected on the same grounds as claim 26.
Claim 33 is rejected on the same grounds as claim 27.
Claim 34 is rejected on the same grounds as claim 28.
Claim 35 is rejected on the same grounds as claim 21.
Claim 36 is rejected on the same grounds as claim 24.
Claim 38 is rejected on the same grounds as claim 26.
Claim 39 is rejected on the same grounds as claim 27.
Claim 40 is rejected on the same grounds as claim 28.


Claims 25, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Naito, in view of Hossain, in view of Thiru, and in further view of US Patent Publication No. 2010/0082174 to Weaver (hereinafter Weaver).


Regarding claim 25, the combination of Naito, Hossain, and Thiru teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Naito further implies a notification of a second decision is sent to a user (Messages provided that a decision performing an action has been made. This is at a specified automation level, and Naito teaches that a control system have a sequence of operations where each can have an adjustment of level where at least one of the levels can perform an action and subsequently notify the user of the decision, see C7 L33-37, C5L44-59, figs. 19-20, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating notifications to user of a decision, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep a user informed of actions taken by an automated system in circumstances that it is inferred the user desires such information or where user feedback is beneficial to tailoring automated responses (see C7 L33-37, C15L45-53, Naito). 

Naito does not explicitly teach wherein sending a notification comprises transmitting the notification to a mobile device of the user, announcing the notification audibly over a speaker in a vicinity of the user, presenting the notification on a display of the building system, or any combination thereof.
	However Weaver, from the same or similar field of automation control, teaches wherein sending a notification comprises transmitting the notification to a mobile device of the user, announcing the notification audibly over a speaker in a vicinity of the user, presenting the notification on a display of the building system, or any combination thereof (Notifications are sent to a user, including through display or SMS messages (i.e. mobile device), sound, etc, see P42, P49, 79-81, Weaver).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating notifications to user by known output mechanisms including mobile devices, displays, speakers, as taught by Weaver.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep a user informed of actions taken by an automated system in circumstances by use of visual and/or auditory means that a user can understand (see P42, P49, 79-81, Weaver). 

Claim 31 is rejected on the same grounds as claim 25.
Claim 37 is rejected on the same grounds as claim 25.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Parasuraman et al., “A Model for Types and Levels of Human Interaction with Automation” IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS—PART A: SYSTEMS AND HUMANS, VOL. 30, NO. 3, MAY 2000, Pgs. 286-297, teaches a design problem and design of automation system considering automation levels.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117